


Exhibit 10.28

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made effective as of the 15th day of November, 2016, between
ACNB BANK (“Bank”), a Pennsylvania state-chartered bank having a place of
business at 16 Lincoln Square, Gettysburg, Pennsylvania, 17325, and Douglas A.
Seibel (“Executive”), an individual residing in Pennsylvania.

 

WITNESSETH:

 

WHEREAS, the Bank is a subsidiary of ACNB Corporation (“Corporation”);

 

WHEREAS, the Bank desires to retain Executive to serve in the capacity of the
Executive Vice President/Chief Lending & Revenue Officer of the Bank under the
terms and conditions set forth herein; and,

 

WHEREAS, Executive desires to serve the Bank in an executive capacity under the
terms and conditions set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Employment. The Bank hereby employs
Executive and Executive hereby accepts employment with the Bank, under the terms
and conditions set forth in this Agreement.

 

2.                                      Duties of Executive. Executive shall
serve as the Executive Vice President/Chief Lending & Revenue Officer of the
Bank reporting only to the Board of Directors and the President of the Bank or
his designee. Executive shall have such other duties and hold such other titles
as may be given to him from time to time by the Board of Directors of the Bank.

 

3.                                      Engagement in Other Employment.
Executive shall devote all of his working time, ability and attention to the
business of the Bank and/or its subsidiaries or affiliates during the term of
this Agreement. The Executive shall notify the President of the Bank and the
Board of Directors of the Bank in writing before the Executive engages in any
other business or commercial duties or pursuits, including, but not limited to,
directorships of other companies. Under no circumstances may the Executive
engage in any business or commercial activities, duties or pursuits which
compete with the business or commercial activities of the Corporation, the Bank
and/or any of their subsidiaries or affiliates, nor may the Executive serve as a
director or officer or in any other capacity in a company which competes with
the Corporation, the Bank and/or any of their subsidiaries or affiliates.
Executive shall not be precluded, however, from engaging in voluntary or
philanthropic endeavors, from engaging in activities designed to maintain and
improve his professional skills, or from engaging in activities incident or
necessary to personal investments, so long as they are, in the Board’s
reasonable opinion, not in conflict with or detrimental to the Executive’s
rendition of services on behalf of the Corporation, the Bank and/or any of their
subsidiaries or affiliates.

 

1

--------------------------------------------------------------------------------


 

4.             Term of Agreement.

 

(a)                                 This Agreement shall be for a three (3) year
period (the “Employment Period”) beginning on the date first written above, and
if not previously terminated pursuant to the terms of this Agreement, the
Employment Period shall end three (3) years later (the “Initial Term”). The
Employment Period shall be extended automatically for one (1) additional year on
the first annual anniversary date of the commencement of the Initial Term
(November   , 2016), and then on each anniversary date of this Agreement
thereafter, unless the Bank or Executive gives contrary written notice to the
other not less than one hundred eighty (180) days before any such anniversary
date so that upon the anniversary date if notice had not been previously given
as provided in this Section 4(a), the Employment Period shall be and continue
for a three (3) year period thereafter. References in the Agreement to
“Employment Period” shall refer to the Initial Term of this Agreement and any
extensions to the Initial Term of this Agreement. It is the intention of the
parties that this Agreement be “Evergreen” unless (i) either party gives written
notice to the other party of his or its intention not to renew this Agreement as
provided above or (ii) this Agreement is terminated pursuant to
Section 4(b) hereof.

 

(b)                                 Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically for
Cause (as defined herein) upon written notice from the Board of Directors of the
Bank to Executive. As used in this Agreement, “Cause” shall mean any of the
following:

 

(i) Executive’s conviction of or plea of guilty or nolo contendere to a felony,
a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive for a period of twenty (20) consecutive days or more;

 

(ii) Executive’s failure to follow the good faith lawful instructions of the
Board of Directors of the Bank with respect to its operations, after written
notice from the Bank and a failure to cure such violation within thirty (30)
days of said written notice;

 

(iii) Executive’s willful failure to substantially perform Executive’s duties to
the Bank, other than a failure resulting from Executive’s incapacity because of
physical or mental illness, as provided in subsection (d) of this Section 4,
after written notice from the Bank and a failure to cure such violation within
thirty (30) days of said written notice;

 

(iv) Executive’s intentional violation of the provisions of this Agreement,
after written notice from the Bank and a failure to cure such violation within
thirty (30) days of said written notice;

 

(v) dishonesty or gross negligence of Executive in the performance of his
duties;

 

2

--------------------------------------------------------------------------------


 

(vi) Executive’s (1) removal or prohibition from being an
institutional-affiliated party by a final order of an appropriate banking agency
or (2) communication from an appropriate banking agency having jurisdiction over
the Bank (a) instructing the Bank to terminate Executive’s employment,
(b) objecting to or disapproving Executive’s employment by the Bank, or
(c) indicating that Executive is no longer an acceptable selection to serve in
the capacity of the Executive Vice President/Chief Lending & Revenue Officer of
the Bank;

 

(vii) intentional or willful misconduct by Executive as determined by an
affirmative vote of seventy-five percent (75%) of the disinterested members of
the Board of Directors of the Bank which brings public discredit to the
Corporation or the Bank and which results or may be reasonably expected to
result in material financial or other harm to the Corporation or the Bank;

 

(viii) Executive’s breach of fiduciary duty involving personal profit;

 

(ix) unlawful harassment by Executive against employees, customers, business
associates, contractors or vendors of the Corporation or the Bank which results
or may be reasonably expected to result in material liability to the Corporation
or the Bank, as determined by an affirmative vote of seventy-five percent (75%)
of the disinterested independent members of the Board of Directors of the Bank,
following an investigation of the claims by a third party unrelated to the
Corporation or the Bank chosen by the Executive, the Corporation and the Bank.
If the Executive, the Corporation and the Bank do not agree on said third party,
then as chosen by an affirmative vote of seventy-five percent (75%) of the
disinterested independent members of the Board of Directors of the Corporation;

 

(x) the willful violation by Executive of the provisions of Sections 9, 10 or 11
hereof, after written notice from the Bank and a failure to cure such violation
within thirty (30) days of said written notice;

 

(xi) the willful violation of any law, rule or regulation governing banks or
bank officers or any final cease and desist order issued by a bank regulatory
authority;

 

(xii) theft or abuse by Executive of the Corporation’s or the Bank’s property or
the property of the Corporation’s or the Bank’s customers, employees,
contractors, vendors or business associates;

 

(xiii) any act of fraud, misappropriation or personal dishonesty;

 

(xiv) insubordination as determined by an affirmative vote of seventy-five
percent (75%) of the Board of Directors of the Bank, after written notice from
the Bank and a failure to cure such violation within thirty (30) days of said
written notice; or,

 

3

--------------------------------------------------------------------------------


 

(xv) the existence of any material conflict between the interests of the
Corporation or the Bank and Executive that is not disclosed in writing by
Executive to the Corporation and the Bank and approved in writing by the Boards
of Directors of the Corporation and the Bank.

 

Before taking any vote under subparagraphs (vii), (ix) or (xiv) above, all which
require notice, Executive shall be entitled to appear before the Board and
present Executive’s position as to any issues about which Executive has been
notified by the Board in writing. Such appearance shall be within a reasonable
period of time following written notice to Executive of the issues, but in no
event longer than thirty (30) days after the date of said written notice.

 

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination, except for
the rights under Paragraph 22 hereof with respect to arbitration.

 

(c)                                  Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s voluntary termination of employment (other than in accordance
with Section 6 of this Agreement) for Good Reason. The term “Good Reason” shall
mean, unless agreed to in writing by Executive, (i) the assignment of duties and
responsibilities inconsistent with Executive’s status as the Executive Vice
President/Chief Lending & Revenue Officer of the Bank, (ii) a reassignment which
requires Executive to move his principal residence or his office more than fifty
(50) miles from the Bank’s principal executive office immediately prior to this
Agreement, (iii) any removal of Executive from office or any adverse change in
the terms and conditions of Executive’s employment, except for any termination
of Executive’s employment, (iv) any reduction in Executive’s Annual Base Salary
as in effect on the date hereof or as the same may be increased from time to
time, or (v) any failure of the Bank to provide Executive with benefits at least
as favorable as those enjoyed by Executive during the Employment Period under
any of the pension, life insurance, medical, health and accident, disability or
other employee plans of the Bank, or the taking of any action that would
materially reduce any of such benefits unless such reduction is part of a
reduction applicable to all employees.

 

Executive shall, within ninety (90) days of the occurrence of any of the
foregoing events, provide notice to the Bank of the existence of the condition
and provide the Bank thirty (30) days in which to cure such condition. In the
event that the Bank does not cure the condition within thirty (30) days of such
notice, Executive may resign from employment for Good Reason by delivering
written notice (“Notice of Termination”) to the Bank.

 

If such termination occurs for Good Reason, then the Bank shall pay Executive an
amount equal to and no greater than 2.99 times Executive’s Agreed Compensation
as defined in subsection (g) of Section 4, and shall be payable in thirty-six
(36) equal monthly installments and shall be subject to federal, state and local
tax

 

4

--------------------------------------------------------------------------------


 

withholdings. In addition, for a period of two (2) years from the date of
termination of employment, or until Executive secures substantially similar
benefits through other employment, whichever shall first occur, Executive shall
receive a continuation of all life, disability, medical insurance and other
normal health and welfare benefits in effect with respect to Executive during
the two (2) years prior to his termination of employment, or, if the Bank cannot
provide such benefits because Executive is no longer an employee, the Bank shall
reimburse Executive in an amount equal to the monthly premium paid by him to
obtain substantially similar employee benefits which he enjoyed prior to
termination, subject to Code Section 409A if applicable.

 

(d)                                 Notwithstanding the provisions of
Section 4(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s Disability and Executive’s rights under this Agreement shall
cease as of the date of such termination; provided, however, that Executive
shall nevertheless be entitled to receive an amount equal to and no greater than
seventy-five percent (75%) of Executive’s Agreed Compensation as defined in
subsection (g) of this Section 4, less amounts payable under any disability plan
of the Bank, until the earliest of (i) Executive’s return to employment,
(ii) his attainment of age sixty-five (65), (iii) his death, or (iv) the end of
the then existing Employment Period. In addition, Executive shall receive for
such period a continuation of all life, disability, medical insurance and other
normal health and welfare benefits in effect with respect to Executive during
the two (2) years prior to his disability, or, if Bank cannot provide such
benefits because Executive is no longer an employee, Bank shall reimburse
Executive in an amount equal to the monthly premium paid by him to obtain
substantially similar employee benefits which he enjoyed prior to termination,
subject to Code Section 409A if applicable. For purposes of this Agreement, the
Executive shall have a Disability if Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or Executive
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Bank.

 

(e)                                  In the event that Executive terminates his
employment without Good Reason or as a result of a Disability as defined in
Section 4(d), all of Executive’s rights under this Agreement shall cease as of
the effective date of such termination, except for the rights under Paragraph 22
hereof with respect to arbitration.

 

(f)                                   Executive agrees that in the event his
employment under this Agreement is terminated, Executive shall resign as a
director of the Corporation or the Bank, or any affiliate or subsidiary thereof,
if he is then serving as a director of any of such entities.

 

5

--------------------------------------------------------------------------------


 

(g)                                  The term “Agreed Compensation” shall equal
the sum of (i) Executive’s highest Annual Base Salary under the Agreement and
(ii) the average of Executive’s annual bonuses with respect to the three
(3) calendar years immediately preceding Executive’s termination.

 

5.             Employment Period Compensation.

 

(a)                                 Annual Base Salary. For services performed
by Executive under this Agreement, the Bank shall pay Executive an Annual Base
Salary during the Employment Period at the rate of $210,000.00 per year, minus
applicable withholdings and deductions, payable at the same times as salaries
are payable to other executive employees of the Bank. The Bank may increase
Executive’s Annual Base Salary, and any and all such increases shall be deemed
to constitute amendments to this Section 5(a) to reflect the increased amounts,
effective as of the date established for such increases by the Board of
Directors of the Bank or any committee of such Board in the resolutions
authorizing such increases.

 

(b)                                 Bonus. For services performed by Executive
under this Agreement, Bank may, from time to time, pay a bonus or bonuses to
Executive as the Bank or an affiliate thereof, in its sole discretion, deems it
appropriate. The payment of any such bonuses shall not reduce or otherwise
affect any other obligation of the Bank to Executive provided for in this
Agreement.

 

(c)                                  Paid Time-Off. During the term of this
Agreement, Executive shall be entitled to paid time-off in accordance with the
manner and amount provided under the paid time-off plan currently in effect.
Executive shall be able to accumulate unused paid time-off from one (1) year to
the next not to exceed forty-five (45) days in total. However, Executive shall
not be entitled to receive any additional compensation from the Bank for failure
to take a vacation, except to the extent authorized by the Boards of Directors
of the Corporation and the Bank.

 

(d)                                 Employee Benefit Plans. During the term of
this Agreement, Executive shall be entitled to participate in or receive the
benefits of any employee benefit plan currently in effect at the Bank, subject
to the terms of said plan, until such time that the Board of Directors of the
Bank authorize a change in such benefits. The Bank shall not make any changes in
such plans or benefits which would adversely affect Executive’s rights or
benefits thereunder, unless such change occurs pursuant to a program applicable
to all executive officers of the Bank and does not result in a proportionately
greater adverse change in the rights of or benefits to Executive as compared
with any other executive officer of the Bank. Nothing paid to Executive under
any plan or arrangement presently in effect or made available in the future
shall be deemed to be in lieu of the salary payable to Executive pursuant to
Section 5(a) hereof.

 

(e)                                  Business Expenses. During the term of this
Agreement, Executive shall be entitled

 

6

--------------------------------------------------------------------------------


 

to receive prompt reimbursement for all reasonable expenses incurred by him,
which are properly accounted for, in accordance with the policies and procedures
established by the Board of Directors of the Bank for its executive officers.

 

6.             Termination of Employment Following Change in Control.

 

(a)                                 If a Change in Control (as defined in
Section 6(b) of this Agreement) shall occur and (1) Executive is involuntarily
terminated without Cause within two (2) years of a Change in Control or (2) if
Executive terminates employment for Good Reason as defined in
Section 4(c) within one hundred eighty (180) days of the Change in Control, then
the provisions of Section 7 of this Agreement shall apply.

 

(b)                                 As used in this Agreement, “Change in
Control” shall mean the occurrence of any of the following, provided the event
constitutes a change in control within the meaning of Code Section 409A and the
rules, regulations and guidance promulgated thereunder:

 

(i) any “person” (as such term is defined in Code Section 409A and any Revenue
Guidance or Treasury Regulations issued thereunder), other than the Corporation
or the Bank or any “person” who on the date hereof is a director or officer of
the Corporation or the Bank, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation or the Bank representing thirty (30%) percent or more of the total
voting power of the Corporation’s or the Bank’s then outstanding securities;

 

(ii) any “person” or more than one “person” acting as a group acquires ownership
of stock of the Corporation or the Bank that together with stock held by such
person or group constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Corporation or the Bank;
or,

 

(iii) during any period of one (1) year during the term of Executive’s
employment under this Agreement, individuals who at the beginning of such one
(1) year period constitute the Board of Directors of the Corporation or the Bank
cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least two-thirds (2/3)
of the directors then in office who were directors at the beginning of the
period.

 

7.                                      Rights in Event of Termination Following
a Change in Control. In the event that Executive terminates employment for Good
Reason as defined in Section 4(c) within one hundred eighty (180) days of a
change or Executive is involuntarily terminated without Cause after a Change in
Control (as defined in Section 6(b) of this Agreement), Executive shall be
entitled to receive the compensation and benefits set forth below:

 

The Bank shall pay Executive a lump sum amount equal to and no greater than 2.99
times

 

7

--------------------------------------------------------------------------------


 

Executive’s Agreed Compensation as defined in subsection (g) of Section 4, minus
applicable taxes and withholdings. In addition, for a period of two (2) years
from the date of termination of employment, or until Executive secures
substantially similar benefits through other employment, whichever shall first
occur, Executive shall receive a continuation of all life, disability, medical
insurance and other normal health and welfare benefits in effect with respect to
Executive during the two (2) years prior to his termination of employment, or,
if the Bank cannot provide such benefits because Executive is no longer an
employee, the Bank shall reimburse Executive in an amount equal to the monthly
premium paid by him to obtain substantially similar employee benefits which he
enjoyed prior to termination, subject to Code Section 409A if applicable.

 

However, in the event the payment described herein, when added to all other
amounts or benefits provided to or on behalf of the Executive in connection with
his termination of employment, would result in the imposition of an excise tax
under Section 4999 of the Code, such payments shall be retroactively reduced to
the extent necessary to avoid such excise tax imposition.  Upon written notice
to Executive, together with calculations of Corporation’s independent auditors,
Executive shall remit to Corporation the amount of the reduction plus such
interest as may be necessary to avoid the imposition of such excise tax. 
Notwithstanding the foregoing or any other provision of this contract to the
contrary, if any portion of the amount herein payable to the Executive is
determined to be non-deductible pursuant to the regulations promulgated under
Section 280G of the Code, then Corporation shall be required only to pay to
Executive the amount determined to be deductible under Section 280G.

 

8.                                      Rights in Event of Termination of
Employment Absent Change in Control. In the event that Executive’s employment is
involuntarily terminated by the Bank without Cause and no Change in Control
shall have occurred at the date of such termination, the Bank shall pay
Executive an amount equal to and no greater than 2.99 times Executive’s Agreed
Compensation as defined in subsection (g) of Section 4, and shall be payable in
thirty-six (36) equal monthly installments and shall be subject to federal,
state and local tax withholdings. In addition, for a period of two (2) years
from the date of termination of employment, or until Executive secures
substantially similar benefits through other employment, whichever shall first
occur, Executive shall receive a continuation of all life, disability, medical
insurance and other normal health and welfare benefits in effect with respect to
Executive during the two (2) years prior to his termination of employment, or,
if the Bank cannot provide such benefits because Executive is no longer an
employee, the Bank shall reimburse Executive in an amount equal to the monthly
premium paid by him to obtain substantially similar employee benefits which he
enjoyed prior to termination, subject to Code Section 409A if applicable.

 

9.                                      Covenant Not to Compete.

 

(a)                                 Executive hereby acknowledges and recognizes
the highly competitive nature of the business of the Corporation and the Bank
and accordingly agrees that, during and for the applicable period set forth in
Section 9(c) hereof, Executive shall not, except as otherwise permitted in
writing by the Bank:

 

8

--------------------------------------------------------------------------------

 

(i) be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (1) the
banking (including bank holding company) or financial services industry, or
(2) any other activity in which the Corporation or the Bank or any of their
subsidiaries are engaged during the Employment Period, and remain so engaged at
the end of the Employment Period, in any county in which at the time Executive
executes this Agreement, a branch, office or other facility of the Corporation
or the Bank is located or in any county contiguous to such county (the
“Non-Competition Area”);

 

(ii) provide financial or other assistance to any person, firm, corporation or
enterprise engaged in (1) the banking (including bank holding company) or
financial services industry, or (2) any other activity in which the Corporation
or the Bank or any of their subsidiaries are engaged during the Employment
Period, and remain so engaged at the end of the Employment Period, in the
Non-Competition Area;

 

(iii) directly or indirectly solicit persons or entities who were customers or
referral sources of the Corporation, the Bank or their subsidiaries within six
(6) months of Executive’s termination of employment, to become a customer or
referral source of a person or entity other than the Corporation, the Bank or
their subsidiaries; or,

 

(iv) directly or indirectly solicit employees of the Corporation, the Bank or
their subsidiaries who were employed within two (2) years of Executive’s
termination of employment to work for anyone other than the Corporation, the
Bank or their subsidiaries.

 

(b)                                 It is expressly understood and agreed that,
although Executive and the Corporation and the Bank consider the restrictions
contained in Section 9(a) hereof reasonable for the purpose of preserving for
the Corporation and the Bank and their subsidiaries their goodwill and other
proprietary rights, if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
Section 9(a) hereof is an unreasonable or otherwise unenforceable restriction
against Executive, the provisions of Section 9(a) hereof shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such other extent as such court may judicially determine or indicate to
be reasonable.

 

(c)                                  The provisions of this Section 9 shall be
applicable, commencing on the date of this Agreement and ending on one of the
following dates as applicable:

 

(i) if Executive voluntarily terminates his employment in accordance with the
provisions of Section 4(e) of this Agreement (relating to termination without

 

9

--------------------------------------------------------------------------------


 

Good Reason), the first anniversary date of the effective date of termination of
employment;

 

(ii) if Executive’s employment terminates in accordance with the provisions of
Section 4(b) of this Agreement (relating to termination for Cause), the first
anniversary date of the effective date of termination of employment;

 

(iii) if Executive voluntarily terminates his employment in accordance with the
provisions of Section 4(c) of this Agreement (relating to termination by
Executive for Good Reason), the second anniversary date of the effective date of
termination of employment;

 

(iv) if Executive’s employment is involuntarily terminated in accordance with
the provisions of Section 6 of this Agreement (relating to involuntary
termination without Cause following a Change in Control), the second anniversary
date of the effective date of termination of employment; or,

 

(v) if Executive’s employment is involuntarily terminated in accordance with the
provisions of Section 8 of this Agreement (relating to involuntary termination
without Cause absent a Change in Control), the second anniversary date of the
effective date of termination of employment.

 

10.                               Unauthorized Disclosure. During the term of
his employment hereunder, or at any later time, Executive shall not, without the
written consent of the Board of Directors of the Bank or a person authorized
thereby, knowingly disclose to any person, other than an employee of the
Corporation or the Bank or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by Executive of his duties as
an executive of the Bank, any material confidential information obtained by him
while in the employ of the Bank with respect to any of the Corporation’s and the
Bank’s services, products, improvements, formulas, designs or styles, processes,
customers, methods of business, or any business practices the disclosure of
which could be or will be damaging to the Corporation or the Bank; provided,
however, that confidential information shall not include any information known
generally to the public (other than as a result of unauthorized disclosure by
Executive or any person with the assistance, consent or direction of Executive)
or any information of a type not otherwise considered confidential by persons
engaged in the same business or a business similar to that conducted by the
Corporation and the Bank or any information that must be disclosed as required
by law.

 

11.                               Work Made for Hire. Any work performed by
Executive under this Agreement should be considered a “Work Made for Hire” as
the phrase is defined by the U.S. Copyright Act of 1976 and shall be owned by
and for the express benefit of the Bank and its affiliates and subsidiaries. In
the event it should be established that such work does not qualify as a Work
Made for Hire, Executive agrees to and does hereby assign to the Bank, and its
affiliates and subsidiaries, all of his rights, title, and/or interest in such
work product, including, but not limited to, all copyrights, patents,
trademarks, and propriety rights.

 

10

--------------------------------------------------------------------------------


 

12.                               Return of Company Property and Documents.
Executive agrees that, at the time of termination of his employment, regardless
of the reason for termination, he will deliver to the Bank and its affiliates
and subsidiaries, any and all company property, including, but not limited to,
keys, security codes or passes, mobile telephones, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, software programs, equipment, other documents or property, or
reproductions of any of the aforementioned items developed or obtained by
Executive during the course of his employment.

 

13.                               Liability Insurance. The Bank shall obtain
liability insurance coverage for Executive under an insurance policy with
similar terms as that which is currently covering officers and directors of the
Bank against lawsuits, arbitrations or other legal or regulatory proceedings.
Except for gross recklessness, willful misconduct, or commission of a criminal
act, the Bank shall indemnify Executive to the fullest extent permitted by
Pennsylvania law and the Bank’s bylaws, with respect to any threatened, pending
or completed legal or regulatory action, suit or proceeding, brought against him
by reason of the fact that he is or was an officer, executive or agent of the
Bank or is or was serving at the request of the Bank or the Corporation as a
director, officer, executive or agent of another person or entity. The
indemnification contemplated herein shall only be provided to Executive if there
is no insurance coverage for the payment of expenses incurred by Executive, in
connection with any threatened, pending or completed legal or regulatory action,
suit or proceeding, provided under any insurance policy in the name of or for
the benefit of the Bank or Executive as the insured.

 

14.                               Mitigation. Executive shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.

 

15.                               Survival. The provisions, rights and
obligations of Paragraphs 9, 10, 11, 12 and 13 shall survive the expiration or
termination of this Agreement.

 

16.          Section 409A.

 

(a)                                 If when Executive’s employment terminates,
the Executive is a “specified employee,” as defined in Code
Section 409A(a)(2)(B)(i), then despite any provision of this Agreement or other
plan or agreement to the contrary, Executive will not be entitled to the
payments until the earliest of: (a) the date that is at least six (6) months
after Executive’s separation from service, as defined in Code Section 409A, for
reasons other than Executive’s death, (b) the date of Executive’s death, or
(c) any earlier date that does not result in additional tax or interest to
Executive under Code Section 409A. As promptly as possible after the end of the
period during which payments are delayed under this provision, the entire amount
of the delayed payments shall be paid to Executive in a single lump sum with any
remaining payments to commence in accordance with the terms of this Agreement or
other applicable plan or agreement.

 

(b)                                 Any payments made pursuant to this
Agreement, to the extent of payments made

 

11

--------------------------------------------------------------------------------


 

from the date of termination through March 15th of the calendar year following
such date, are intended to constitute separate payments for purposes of Treas.
Reg. §1.409A-2(b)(2) and thus payable pursuant to the “short-term deferral”
rule set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such payments are
made following said March 15th, they are intended to constitute separate
payments for purposes of Treas. Reg. §1.409A-2(b)(2) made upon an involuntary
termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision.

 

(c)                                  The parties hereto intend that any and all
post-employment compensation under this Agreement satisfy the requirements of
Section 409A or an exception or exclusion therefrom to avoid the imposition of
any accelerated or additional taxes pursuant to Section 409A. Any terms not
specifically defined shall have the meaning as set forth in Section 409A.

 

(d)                                 Notwithstanding the foregoing, no payment
shall be made pursuant to this Agreement unless such termination of employment
is a “separation of service” as defined in Code Section 409A.

 

17.                               Notices. Except as otherwise provided in this
Agreement, any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and if mailed by registered or
certified mail, postage prepaid with return receipt requested, to Executive’s
residence, in the case of notices to Executive, and to the principal executive
office of the Bank, in the case of notices to the Bank.

 

18.                               Waiver. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Executive and an executive officer
specifically designated by the Board of Directors of the Bank. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

19.                               Assignment. This Agreement shall not be
assignable by any party, except by the Corporation or Bank to any successor in
interest to its respective business.

 

20.                               Entire Agreement. This Agreement supersedes
any and all agreements, either oral or in writing, between the parties with
respect to the employment of Executive by the Bank and/or the Corporation and
this Agreement contains all the covenants and agreements between the parties
with respect to employment.

 

21.                               Successors; Binding Agreement.

 

(a)                                 The Corporation or the Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the businesses and/or assets of the
Corporation and the Bank to expressly assume and

 

12

--------------------------------------------------------------------------------


 

agree to perform this Agreement in the same manner and to the same extent that
the Bank would be required to perform it if no such succession had taken place.
Failure by the Corporation and the Bank to obtain such assumption and agreement
prior to the effectiveness of any such succession shall constitute a breach of
this Agreement and the provisions of Section 7 of this Agreement shall apply. As
used in this Agreement, “Corporation” and “Bank” shall mean the Corporation and
the Bank, as defined previously and any successor to their respective businesses
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by Executive’s personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees. If Executive should
die after a Notice of Termination is delivered by Executive, after a Change in
Control, or following termination of Executive’s employment without Cause, and
any amounts would be payable to Executive under this Agreement if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s devisee, legatee, or other designee, or, if
there is no such designee, to Executive’s estate.

 

22.                               Arbitration. The Bank and Executive recognize
that in the event a dispute should arise between them concerning the
interpretation or implementation of this Agreement, lengthy and expensive
litigation will not afford a practical resolution of the issues within a
reasonable period of time. Consequently, each party agrees that all disputes,
disagreements and questions of interpretation concerning this Agreement (except
for any enforcement sought with respect to Sections 9, 10, 11 or 12 which may be
litigated in court, including an action for injunction or other relief) are to
be submitted for resolution, in Gettysburg, Pennsylvania, to the American
Arbitration Association (the “Association”) in accordance with the Association’s
National Rules for the Resolution of Employment Disputes or other applicable
rules then in effect (“Rules”). The Bank or Executive may initiate an
arbitration proceeding at any time by giving notice to the other in accordance
with the Rules. The Bank and Executive may, as a matter of right, mutually agree
on the appointment of a particular arbitrator from the Association’s pool. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania, but shall be bound by the
substantive law applicable to this Agreement. The decision of the arbitrator,
absent fraud, duress, incompetence or gross and obvious error of fact, shall be
final and binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration, the Bank
and Executive shall be entitled to an injunction restraining all further
proceedings in any pending or subsequently filed litigation concerning this
Agreement, except as otherwise provided herein or any enforcement sought with
respect to Sections 9, 10, 11 or 12 of this Agreement, including an action for
injunction or other relief.

 

23.                               Validity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

13

--------------------------------------------------------------------------------


 

24.                               Applicable Law. This Agreement shall be
governed by and construed in accordance with the domestic, internal laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of laws
principles. In addition, in the event that the Corporation’s or the Bank’s
regulators determine that this Agreement is not a safe and sound practice or in
the event that 12 C.F.R. Part 359 applies, then the Bank shall only be required
to make such payments as are permitted by the applicable regulatory agency.

 

25.                               Headings. The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction or limit the scope or intent of any of the provisions of this
Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

ATTEST:

 

ACNB BANK

 

 

 

/s/ Laurie A. Laub

 

By

 /s/ James P. Helt

 

 

 

James P. Helt

 

 

 

President

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

/s/ Laurie A. Laub

 

/s/ Douglas A. Seibel

 

 

Douglas A. Seibel

 

15

--------------------------------------------------------------------------------
